DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first image generator… second image generator…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrus (US2013/0238966) in view of Ives et al. (US2011/0182508) and Vishwanath et al. (“Deep Reader: Information extraction form Document images via relation extracting and Natural Language”).
To claim 1, Barrus teach an image processing apparatus comprising: 
a processor configured to:
a first image generator that generates a first image, including a predetermined ruled-line image (paragraph 0035, form is any document that includes fields) and an inscription image (paragraph 0037, strokes written on the form image using the stylus, a finger or other instrument for inputting stroke data), from a second sheet in a sheet group, the sheet group being obtained by stacking a plurality of sheets including a single first sheet and the second sheet, the first sheet being the uppermost sheet of the plurality of sheets (obvious in paragraph 0089, generates an overlay of signatures from the first field in the form images) and having inscription information (paragraph 0037, strokes written on the form image using the stylus, a finger or other instrument for inputting stroke data) inscribed thereon (Figs. 4A-C), and the second sheet having the inscription image corresponding to the inscription information transferred thereon and including the ruled-line image (Fig. 5A or 5B, paragraph 0060, overlay of different form images from Figs. 4A-C); and 
a second image generator that generates a second image in which a surplus image (outliner or stray marking) is removed from the first image generated by the first image generator in accordance with a geometric engine to remove the surplus image different from the ruled-line image and the inscription image (paragraphs 0058, 0065-0067, removes outliners and stray markings), wherein the same inscription information exists in every one of the stacked plurality of sheets, and the surplus image does not exist on the uppermost sheet of the stacked plurality of sheets but exists on the second sheet and onward located below the uppermost sheet (obvious in Fig. 5A, paragraphs 0065, 0089, groups of overlapping groups of form images including strokes, wherein field images that include strokes from each of the received form images are generated, which means inscription information are extracted alone, with the form images include all information).
But, Barrus do not expressly disclose with a learning model that has learned to remove the surplus image different from the ruled-line image and the inscription image.
	Ives teach an apparatus to segregation handwritten information from typographic information on a document (abstract), wherein first output image and the second output image may be provided separately, or segregated from one another; alternatively or in addition, the first output image may be provided as an overlay to the second output image, or vice-versa; alternatively or in addition, the first output image and the second output image may be provided as individual layers of a layered document (paragraph 0054), which would have been obvious to be recognized that Barrus’s generated field image may include inscription information only and arranged to be the uppermost sheet of a stacked/layered document.
	Vishwanath teach utilizing generative adversarial networks to denoise text document images because text document images are markedly different from natural scene images as text documents contain more detailed information and are therefore more sensitive to noise (pages 5-7 section 4.1 Image De-Noising).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Vishwanath into the apparatus of Barrus and Ives, in order to reconstruct high-quality images directly from noisy inputs and also to preserve the highly structured data in the images.


To claim 20, Barrus, Ives and Vishwanath teach a non-transitory computer readable medium storing a program causing a computer to execute a process (as explained in response to claim 1 above).





To claim 2, Barrus, Ives and Vishwanath teach claim 1.
Barrus, Ives and Vishwanath teach wherein the learning model is a model that has learned to generate an original image from an input image including the surplus image (noise) in accordance with a combination of the input image and the original image not including the surplus image corresponding to the input image (Vishwanath, pages 5-7 section 4.1).

To claims 3-4, Barrus, Ives and Vishwanath teach claims 1-2.
Barrus, Ives and Vishwanath teach wherein the learning model is a model generated as a result of performing learning using a generative adversarial network (Vishwanath, page 5 section 4.1).

To claims 5-8, Barrus, Ives and Vishwanath teach claims 1-4.
Barrus, Ives and Vishwanath teach wherein the processor is configured to: perform control to output, as the inscription information, information indicating a recognition result obtained as a result of recognizing the second image generated by the second image generator (Barrus, paragraph 0052, stroke identification module for identifying strokes in a form image; paragraphs 0070, 0079, 0091, 0094, OCR, OMR, handwriting recognition, pattern recognition, etc.).

To claims 9-12, Barrus, Ives and Vishwanath teach claims 5-8.
Barrus, Ives and Vishwanath teach wherein the processor is configured to: perform control to adjust a position of the second image based on ruled-line positional information indicating a predetermined position on a sheet of the ruled-line image such that a position of the ruled-line image in the second image matches a position according to the ruled-line positional information (Barrus, paragraph 0063, if there is a match or an overlap, the geometry engine expands the size of the field bounding box to encompass the second stroke bounding box of the second form image; alternatively, positions would obviously follow ruled-line positional information when displayed image is modified/expanded/shrink, hence Official Notice is also taken on alternative interpretation).

To claims 13-16, Barrus, Ives and Vishwanath teach claims 9-12.
Barrus, Ives and Vishwanath teach wherein attribute information about a ruled-line frame indicating an inscription article to be inscribed in a region formed by the ruled-line frame of the ruled-line image is set in advance (Barrus, paragraphs 0036, 0053-0068, generates a field bounding box based on the size and position of a first stroke bounding box encompassing a set of strokes in a first form image), and the processor is configured to perform control to recognize the second image with respect to the region formed by the ruled-line frame and output a recognition result of the region and the attribute information about the ruled-line frame in correspondence with each other (Barrus, paragraphs 0070-0081, 0086-0087, 0091-0095, display OCR result).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        July 19, 2022